MEMORANDUM *
Joel Omar Guzman challenges the legality of the Immigration and Naturalization Service’s decision to reinstate a previously entered order of removal. Our decision in Alvarenga-Villalobos v. Ashcroft, 271 F.3d 1169 (9th Cir.2001), controls this case and precludes the review that Mr. Guzman seeks. The petition for review is therefore DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.